09/11/2017
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                               August 15, 2017 Session

             OUTLOUD! INC. v. DIALYSIS CLINIC, INC., ET AL.

                 Appeal from the Circuit Court for Davidson County
                     No. 16C930 Joseph P. Binkley, Jr., Judge
                     ___________________________________

                           No. M2016-01528-COA-R3-CV
                       ___________________________________


Appellant appeals the circuit court’s dismissal of its petition for writs of certiorari and
supersedeas for a de novo review of an unlawful detainer action originally filed in general
sessions court. The circuit court granted Appellees’ Tennessee Rule of Civil Procedure
12.02 motion, dismissing Appellant’s petition on the ground that it was not timely filed
pursuant to Tennessee Code Annotated Section 29-18-129 and Appellant did not have a
sufficient excuse for filing the petition outside the 30 day statutory time period.
Discerning no error, we affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which ARNOLD B. GOLDIN
and BRANDON O. GIBSON, JJ., joined.

L. Vincent Williams, Nashville, Tennessee, for the appellant, Outloud! Inc..

Peter C. Sales and Frankie N. Spero, Nashville, Tennessee, for the appellees, Dialysis
Clinic, Inc., and Ted Jensen.


                                       OPINION

                                     I. Background

        Dialysis Clinic, Inc. (“DCI”) is the owner of 1703, 1705, 1707, and 1709 Church
Street, Nashville (the “Church Street Properties”). In 2004, before DCI purchased the
Church Street Properties, its predecessor in interest, Ralph Gordon, conveyed leasehold
interests in the Church Street Properties to Ted Jensen (together with DCI, “Appellees”)
and Outloud!, Inc. (“Outloud!,” or “Appellant”) pursuant to two leases. The first lease,
which was executed on February 1, 2004, was between Mr. Gordon, Mr. Jensen, and
Outloud! (the “1707/1709 Lease”). The second lease, which was executed on July 1,
2004, was between Mr. Gordon, Mr. Jensen, individually, and d/b/a Outloud! (the
“1703/1705 Lease”). Kevin Medley is the sole shareholder of Outloud!. Mr. Jensen
served as the Secretary and Registered Agent for Outloud! After the 1707/1709 Lease
and the 1703/1705 Lease were executed, Mr. Jensen sublet the Church Street Properties
to Mr. Medley pursuant to two sublease agreements.

       In July of 2012, DCI purchased the Church Street Properties from Mr. Gordon. In
conjunction with the purchase, Mr. Gordon assigned the 1703/1705 Lease and the
1707/1709 Lease to DCI. These leases provided for termination in the event the lessees
failed to pay rent. Subsequent to DCI’s purchase of the Church Street Properties, Mr.
Jensen and Outloud! failed to make rent payments to DCI. On June 21, 2013, DCI sent
notice of termination of the leases to Mr. Jensen and Outloud!

       On June 21, 2013, DCI filed unlawful detainer actions (one for each of the Church
Street Properties) against Mr. Jensen and Outloud! On August 2, 2013, the general
sessions court entered judgments against Mr. Jensen and Outloud! The general sessions
court awarded judgment for unpaid rent, damages, attorney’s fees, and costs; DCI was
also awarded possession of the Church Street Properties. On April 1, 2016,
approximately two years and eight months after the judgments were entered in general
sessions court, Outloud! filed a petition for writ of certiorari, seeking review of the
general sessions’ judgments, arguing that Outloud! was not properly served in accordance
with Tennessee Code Annotated Section 29-18-115. In response to Outloud!’s petition,
DCI filed a Tennessee Rule of Civil Procedure 12.02 motion to dismiss on the ground
that the petition for writ of certiorari was time-barred. On May 12, 2016, the trial court
heard the motion to dismiss and held that the petition for statutory writ of certiorari was
time-barred under Tennessee Code Annotated Section 29-18-129. However, the court
allowed the parties additional time to brief whether Section 29-18-129 applies to a
petition for common law writ of certiorari. The second hearing took place on June 3,
2016. By order of June 22, 2016, the trial court granted DCI’s motion to dismiss in full
and dismissed both the common law and statutory writs of certiorari. Outloud! appeals.

                                          II. Issues

       Appellant raises two issues for review as stated in its brief:

       1.      Whether the statute of limitations under Tenn. Code Ann. § 29-18-
       129 may act to bar Outloud!’s petition for review by statutory writ of
       certiorari when the Petition asserts that the original judgments are void due
       to the general sessions court’s lack of jurisdiction, and DCI’s motion to
       dismiss does not challenge any of the allegations contained in the Petition.
                                            -2-
       2.     Whether the supervisory power of the courts to issue the common
       law writ of certiorari is subject to limitation by the legislature beyond the
       proceedings of the boards and commissions created by legislative grant of
       authority, considering the trial court’s reliance on administrative appeals for
       authority in dismissing Outloud!’s petition for common law certiorari
       review.

       We perceive that there is one dispositive issue, which we state as follows:

       Whether the trial court erred in dismissing Appellant’s petition for common
       law and/or statutory writs of certiorari on the ground that the petition was
       untimely under Tennessee Code Annotated Section 29-18-129.

                              III. Standard of Review

        The issue in this appeal presents a question of law in that it requires the
interpretation and applicability of Tennessee Code Annotated Section 29-18-129. We
review issues of statutory construction de novo with no presumption of correctness
attaching to the rulings of the court below. State v. Edmondson, 231 S.W.3d 925, 927
(Tenn. 2007). The most basic principle of statutory construction is to ascertain and give
effect to legislative intent without broadening the statute beyond its intended scope. State
v. Sherman, 266 S.W.3d 395, 401 (Tenn. 2008). When statutory language is clear and
unambiguous, we must apply its plain meaning in its normal and accepted use, without a
forced interpretation that would extend the meaning of the language and, in that instance,
we enforce the language without reference to the broader statutory intent, legislative
history, or other sources. Overstreet v. TRW Commercial Steering Div., 256 S.W.3d 626,
630 (Tenn. 2008). Statutes relating to the same subject or having a common purpose
should be construed together. Lawrence County Educ. Ass'n v. Lawrence County Bd. of
Educ., 244 S.W.3d 302, 309 (Tenn. 2007).

                                        IV. Analysis

        Outloud!’s petition for writ of certiorari sought review under both the common
law and statutory writ of certiorari. The distinction between a common law writ of
certiorari and a statutory writ of certiorari largely rests on the scope of appellate review
available. State v. Lane, 254 S.W.3d 349, 354 n.4 (Tenn. 2008). Under the common law
writ, the reviewing court may only consider whether a board or tribunal “(1) has
exceeded its jurisdiction, or (2) has acted illegally, arbitrarily, or fraudulently.” McCallen
v. City of Memphis, 786 S.W.2d 633, 638 (Tenn. 1990) (quoting Hoover Motor Exp. Co.
v. R.R. and Pub. Utils. Comm'n, 261 S.W.2d 233, 238 (Tenn. 1953)). However, review
under a statutory writ of certiorari is de novo. Id.

                                            -3-
      Tennessee Code Annotated Section 27-8-101 is a general statute addressing the
procedure for common law and statutory writs of certiorari. It provides:

      The writ of certiorari may be granted whenever authorized by law, and also
      in all cases where an inferior tribunal, board, or officer exercising judicial
      functions has exceeded the jurisdiction conferred, or is acting illegally,
      when, in the judgment of the court, there is no other plain, speedy, or
      adequate remedy.

Tenn. Code Ann. § 27-8-101. However, in unlawful detainer actions, such as the one at
bar, the legislature has enacted a specific statute governing writs of certiorari filed in
these cases. The unsuccessful defendant in an unlawful detainer action has two options
for seeking review in the circuit court. Johnson v. Hopkins, 432 S.W.3d 840, 845 & n.5
(Tenn. 2013). He or she can file a notice of appeal within ten days of the general
sessions’ judgment. Tenn. Code Ann. § 29-18-128. If the 10 days have run, the
aggrieved party may, within thirty days, petition the circuit court for writs of certiorari
and supersedeas under Tennessee Code Annotated Section 29-18-129, which provides:

      The proceedings in such actions may, within thirty (30) days after the
      rendition of judgment, be removed to the circuit court by writs of certiorari
      and supersedeas, which it shall be the duty of the judge to grant, upon
      petition, if merits are sufficiently set forth, and to require from the applicant
      a bond, with security sufficient to cover all costs and damages; and, if the
      defendant below be the applicant, then the bond and security shall be of
      sufficient amount to cover, besides costs and damages, the value of the rent
      of the premises during the litigation.

Tenn. Code Ann. § 29-18-129.

        On appeal, Outloud! contends that the 30 day time period outlined in Tennessee
Code Annotated Section 29-18-129 only applies to its petition for statutory writ of
certiorari and not to its petition for common law writ of certiorari. A basic rule of
statutory construction provides that “a general statute concerning a subject must defer to
a more specific statute concerning the same subject.” Five Star Exp., Inc. v. Davis, 866
S.W.2d 944, 946 (Tenn.1993). This Court stated the basis for this rule in Koella v. State
ex rel. Moffett:

      Where there is a general provision applicable to a multitude of subjects, and
      also a provision which is particular and applicable to one of these subjects,
      and inconsistent with the general provision, it does not necessarily follow
      that they are so inconsistent that they both cannot stand. The special
      provision will be deemed an exception, and the general provision will be
      construed to operate on all the subjects introduced therein except the
                                           -4-
       particular one which is the subject of the special provision.


Koella v. State ex rel. Moffett, 405 S.W.2d 184, 189 (Tenn.1966) (quoting State v.
Safley, 172 Tenn. 385, 112 S.W.2d 831 (Tenn.1938)). In Fairhaven Corporation v.
Tennessee Health Facilities Commission, this Court held that “[t]he legislature has the
authority to place reasonable statutory limitations on the time within which certiorari may
issue.” Fairhaven Corporation v. Tennessee Health Facilities Commission, 566 S.W.2d
885, 886 (Tenn. Ct. App. 1976), perm. app. denied (Tenn. Aug. 16, 1976). As set out
above, Tennessee Code Annotated Section 29-18-129 specifically contemplates “[t]he
proceedings in such actions [i.e., forcible entry and detainer, Tenn. Code Ann. § 29-18-
102; forcible detainer, Tenn. Code Ann. § 29-18-103; and unlawful detainer, Tenn. Code
Ann. § 29-18-104]” and makes no distinction between the type of writ of certiorari
sought, i.e., common law versus statutory. In view of the fact that Tennessee Code
Annotated Section 29-18-129 is a specific statute, whereas Tennessee Code Annotated
Section 27-8-101 is a general statute, we conclude that Tennessee Code Annotated
Section 29-18-129 governs both statutory and common law writs in forcible entry and
detainer actions. Indeed, this Court has held that, when the Legislature imposes such a
time limit on the filing of a petition for writ of certiorari, the time limit applies to both the
statutory and common law writs. See, e.g., Fairhaven 566 S.W.2d at 886 (“This time
limit applies to common law as well as statutory writs.”); Wilson v. Town of Greeneville,
509 S.W.2d 495 (Tenn. Ct. App. 1973), perm. app. denied (Tenn. May 6, 1974) (holding
that the chancery court had no authority to grant a common law writ of certiorari that was
not filed within sixty days after the entry of a civil service board order).

       Furthermore, this Court has held that the imposition of time limits on the filing of
petitions for writs of certiorari is jurisdictional. In Fairhaven, the Court held that a party
who failed to file for a writ of certiorari within the prescribed time period failed to
comply with “an express condition precedent to review,” and, consequently, the chancery
court lacked subject matter jurisdiction to hear the appeal. Id. at 887; see also Thandiwe
v. Traughber, 909 S.W.2d 802 (Tenn. Ct. App. 1994), perm. app. denied (Tenn. Oct. 30,
1995). In Thandiwe, a prisoner filed a writ of certiorari some two years after the Board’s
final decision seeking review of the decision denying the petitioner parole. Thandiwe,
909 S.W.2d at 804. This Court held that “[t]he time requirement for filing a petition of
certiorari is analogous to the requirements of Tennessee Rule of Appellate Procedure 4.
Our courts have held, relying in part on United States v. Robinson, 361 U.S. 220, 80
S. Ct. 282, 4 L. Ed. 2d 259 (1960), that the rule is mandatory and jurisdictional.” Id. The
Thandiwe Court held that the petitioner failed to comply with the jurisdictional
prerequisites by the untimely filing of the petition for a writ of certiorari; therefore, the
chancery court lacked subject matter jurisdiction. Id.; see also Wilson v. Davenport, No.
02A01-9712-CH-00301, 1999 WL 373249, *4 (Tenn. Ct. App. June 9, 1999), perm. app.
denied (Tenn. Feb. 7, 2000) (“The statutory requirement that the petition for a writ of
certiorari be filed within thirty days after the Board’s decision becomes final is a
                                               -5-
jurisdictional requirement. Therefore, the chancery court lacked subject matter
jurisdiction to grant the petition for certiorari.”).

       Having determined that Tennessee Code Annotated Section 29-18-129 applies to
both statutory and common law writs of certiorari, we now address the question of
whether the trial court erred in dismissing Outloud!’s petition. Here, it is undisputed that
Outloud! filed its petition more than two years after the general sessions court entered
judgments in the unlawful detainer actions. Having failed to file its petition for writ of
certiorari within 30 days of the general sessions court judgment, Appellees argue that
Appellant’s petition was properly dismissed as untimely.

        As set out in context above, Tennessee Code Annotated Section 29-18-129
appears to contemplate a strict 30 day time limit for filing a petition for writ of certiorari
in the circuit court, i.e., “The proceedings in such actions may, within thirty (30) days
after the rendition of judgment, be removed to the circuit court by writs of certiorari and
supersedeas, which it shall be the duty of the judge to grant, upon petition, if merits are
sufficiently set forth. . . .” In CitiFinancial Mortg. Co., Inc. v. Beasley, this Court
explained that “[w]hen an unsuccessful [forcible entry and detainer] defendant . . . files
for writs of certiorari and supersedeas within thirty days of the [general sessions court]
judgment, he or she need only state sufficient merits in the petition to obtain review in the
circuit court.” Citifinancial Mortg. Co., Inc. v. Beasley, No. W2006-00386-COA-R3-
CV, 2007 WL 77289 (Tenn. Ct. App. Jan. 11, 2007) (citations omitted). The plain
interpretation of the statutory language has been somewhat muddied by cases decided
near the time of the enactment of Tennessee Code Annotated Section 29-18-129. Prior to
the 1870 enactment of the statute, an aggrieved party, in a forcible entry and detainer
action, could file a petition for common law writ of certiorari at any time. However, after
enactment of the statute, the time limit for filing the petition for writ of certiorari was set
at 30 days after the general sessions court judgment. The case of Rogers v. Wheaton,
was decided in 1890. In Rogers, the Tennessee Supreme Court reviewed the circuit
court’s grant of the defendant’s petition for writs of certiorari and supersedeas, which was
filed more than 30 days after a plaintiff’s judgment was entered in the general sessions
court. Rogers v. Wheaton, 13 S.W. 689, 689 (Tenn. 1890). The Court acknowledged
that defendant’s petition “showed merits, but gave no reason for failing to appeal.” Id.
Noting that the petition for writs of certiorari and supersedeas was filed beyond the
statutory thirty-day time period, the Court continued: “But to entitle the petitioner to this
relief upon the merits alone, the petition must be filed within 30 days, as required by the
statute. If more than 30 days have elapsed before application for writs of certiorari and
supersedeas, the petitioner must show a good and sufficient reason for his delay.” Id.
Subsequent decisions have cited this language, in Rogers, for the proposition that a
petitioner may file his or her Tennessee Code Annotated Section 29-18-129 petition more
than thirty days after the general sessions court’s judgment if, in addition to stating a
meritorious ground for relief, the petitioner also states a sufficient reason for delay in
filing his or her petition. See, e.g., CitiFinancial Mortg. Co., 2007 WL 77289, *5, fn. 7
                                             -6-
(citing Rogers, 13 S.W. at 689) (“Certain circumstances will require the FED petitioner
to show good cause for not taking an appeal. First, if the petitioner files after the
expiration of the statutory thirty (30) day period, he or she must make the more
demanding showing required under the general standard.). In the first instance, we
disagree that the Rogers case extends the statutory 30 day period when a sufficient
excuse for delay is averred. When viewed in context, the Rogers Court’s statement that
“[i]f more than 30 days have elapsed . . . the petitioner must show a good and sufficient
reason for delay” is qualified in the next statement, where the Court reiterates that a time
limit for filing such petitions for writs of certiorari was not fixed at common law, but that
the legislature, in enacting Tennessee Code Annotated Section 29-18-129, repealed the
common law’s unlimited time period within which to file the petition for writs of
certiorari and supersedeas in forcible entry and detainer actions, to-wit:

       But to entitle the petitioner to this relief upon the merits alone, the petition
       must be filed within 30 days, as required by the statute. If more than 30
       days have elapsed before application for writs of certiorari and supersedeas,
       the petitioner must show a good and sufficient reason for his delay, such as
       would entitle him to relief under the general rules applicable to the removal
       of causes to the circuit court upon such writs. Section 3362 of the Code,
       which permitted such causes to be taken to the circuit court by
       certiorari, at any time before the writ of possession is executed, was
       repealed by the act of 1869-70, and the time within which the cause
       may be removed by certiorari fixed at 30 days.

Rogers, 13 S.W. at 689 (Emphasis added). Again, we do not find any allowance for late-
filed (after 30 days) petitions in the plain language of Tennessee Code Annotated Section
29-18-129. Rather, the plain language dictates that the petition must be filed within 30
days of the general sessions court judgment and must contain a meritorious claim for
relief. In context, we do not conclude that Rogers extended the plain language of the
statute to include a provision for late-filed meritorious petitions to be granted if a
sufficient excuse for the delay is set out therein.

        Regardless, even if we allow, arguendo, that Appellant’s late-filed petition was
not strictly time-barred by operation of the statute, the trial court specifically found that
the excuse given, for Appellant’s delay in filing its petition, was not sufficient to
overcome the time factor. Concerning Outloud!’s excuse for filing its petition for writ of
certiorari more than two years after the general sessions court entered its judgments,
Outloud! avers that it was precluded from filing an appeal of the general sessions
judgments because it did not have knowledge sufficient to file such appeal until Ted
Jensen was deposed on December 18, 2015. We need not recite the specific information
that Outloud! claims it gleaned from Mr. Jensen’s deposition. Suffice to say that, in
ruling on Appellees’ Tennessee Rule of Civil Procedure 12.02 motion, the trial court took
the averment in Appellant’s petition as true and gave all inference in its favor.
                                           -7-
Nonetheless, the trial court held that, even after Mr. Jensen was deposed on December
18, 2015, Outloud! waited more than 30 days after the deposition to file its petition. As
stated in its oral ruling, which the trial court incorporated, by reference, into its final
order:

              But taking all factual allegations as true, which I must do, and the
       petition for writ of certiorari and supersedeas, it does not appear that the
       petitioner, Outloud!, Inc., knew any of the issues raised in paragraphs of the
       petition for certiorari and supersedeas, paragraphs 127 through 134, until
       Ted Jensen’s deposition, December 18, 2015. And I must take that as true
       because that’s what is stated in the petition.
              So if the petitioner, Outloud!, Inc. did not know about any of these
       issues that were raised in those paragraphs that I have already stated on the
       record, until December 18, 2015, that rewound the clock for filing the
       petition for certiorari and supersedeas for another 30 days.
              So 30 days from 12/18/2015 is Thursday, January 14, 2016. The
       petition for writ of certiorari and supersedeas was filed in [the] Davidson
       County circuit court clerk’s office on April 1, 2016, more than 30 days after
       December 18, 2015.
              The 30th day was Thursday, January 14, 2016. Therefore, the
       petition for writ of certiorari and supersedeas is dismissed for failure to file
       within the statute of limitations after learning of the good cause on
       December 18, 2015.

Despite the trial court’s leniency in giving Appellant the benefit of its excuse for not
filing within the statutory time period, even after Mr. Jensen was deposed and Appellant
had the information necessary to file its petition, it engaged in further delay, waiting
almost four months until April 1, 2016 to file its petition for writ of certiorari. From our
review of the record, Appellant has offered no reasonable excuse for its delay after Mr.
Jensen’s deposition. Accordingly, even applying a standard that is not specifically set out
in the applicable statute, we cannot conclude that the trial court erred in dismissing
Appellant’s petition for statutory and/or common law writ of certiorari.

                                       V. Conclusion

        For the foregoing reasons, we affirm the order of the trial court. The case is
remanded for such further proceedings as may be necessary and are consistent with this
opinion. Costs of the appeal are assessed to the Appellant, Outloud!, Inc. and its surety,
for all of which execution may issue if necessary.


                                                  _________________________________
                                                  KENNY ARMSTRONG, JUDGE
                                            -8-